Citation Nr: 0925863	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

1.  Entitlement to service connection for excessive bleeding.

2.  Entitlement to service connection for irregular menses.

3.  Entitlement to service connection for miscarriages.

4.  Entitlement to service connection for endometriosis.

5.  Entitlement to service connection for fibroid tumors.

6.  Entitlement to service connection for hysterectomy.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 until 
her retirement in June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision, which 
denied service connection for hysterectomy; and on appeal 
from a February 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, which 
denied service connection for gynecological problems, 
including excessive bleeding, irregular menses, miscarriages, 
endometriosis, and fibroid tumors.

The Board notes that in the February 2004 rating decision the 
RO "confirmed and continued" the June 2003 denial of the 
Veteran's claim for service connection for hysterectomy.  
However, in a self-styled "rebuttal" dated in October 2003 
the Veteran referred to her 1996 hysterectomy and related the 
previous sequence of events leading up to her 1996 
hysterectomy.  This writing, which was submitted a few months 
after the June 2003 rating decision and well before the 
February 2004 rating decision, clearly reflects the Veteran's 
disagreement with the denial of her June 2003 claim for 
service connection for hysterectomy.  Moreover, the February 
2004 rating decision was issued prior to expiration of the 
one year appeal period following the June 2003 decision.  
Accordingly, the Veteran's claim for service connection for 
hysterectomy having been continuously prosecuted since 
issuance of the June 2003 rating decision, new and material 
evidence to reopen the claim is not required.  

In May 2007 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, SC.  
The transcript of that hearing is of record.  

In November 2007 the Board remanded the matter for additional 
development.

Review of the record reveals that in correspondence dated in 
January 2005 the Veteran filed a claim for service connection 
for "loss of creative organ 'k'".  This claim, which has 
not been adjudicated, is referred back to the RO for 
appropriate action.

In addition, the Board notes that VA treatment records 
(including a July 2005 C&P examination) document complaints 
of and treatment for stress urinary incontinence, to which 
the veteran referred during her May 2007 Board hearing.  The 
issue of service connection for urinary incontinence has not 
been adjudicated.  This issue is, accordingly, referred back 
to the RO for appropriate action.


REMAND

As stated before, in November 2007 the Board remanded the 
issues of service connection for excessive bleeding, 
irregular menses, miscarriages, endometriosis, fibroid 
tumors, and hysterectomy for additional development, 
including a request for pre-service medical records.  She was 
also requested to identify the facilities in which she was 
hospitalized during service.  

In October 2008 the Veteran submitted a completed 
authorization for pre-service medical records pertaining to 
"excess bleeding" from Laurens County Hospital dated in 
1968.  Unfortunately, a request for these records has not 
been made.  In addition, the RO did not request records from 
the National Personnel Records Center pertaining to her 
October 1988 hospitalization as was suggested by the Naval 
Medical Center in an October 2008 reply to the RO's inquiry.  
This must also be accomplished on remand.    

The Court had previously held that a remand by the Board 
confers upon the Veteran, as a matter of law, the right to 
compliance with the Board's remand order.  Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  The case must therefore be 
returned for compliance with the Board's November 2007 
remand.  

In addition, it is noted that the RO did not provide notice 
in accordance with 38 C.F.R. § 3.159(e), with respect to the 
evidence that it was not able to obtain.  This must be done 
on remand.

Review of the record reveals that the Veteran was not issued 
a Supplemental Statement of the Case after the RO's receipt 
of additional evidence and attempts to further develop the 
evidence.  If the Veteran's appeals are not resolved to the 
Veteran's satisfaction on remand, the Supplemental Statement 
of the Case issued before the case is returned to the Board 
must address the evidence obtained after the last (September 
2006) Supplemental Statement of the Case.  See 38 C.F.R. § 
19.31.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Request medical records pertaining to 
the Veteran from Laurens County Hospital 
(formerly known as Bailey Memorial 
Hospital) in Clinton, South Carolina, 
dating from 1968, and associate these 
records with the claims file (provided that 
the Veteran provides an updated 
authorization form, if such is necessary).  
If the records are not obtained, that fact 
must be noted in the claims file and notice 
must be provided to the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2.  Request inpatient hospitalization 
records for October 1988 pertaining to the 
Veteran from the National Personnel Records 
Center using the information that was 
provided by the Naval Medical Center in its 
October 2008 reply to VA's inquiry.  If the 
records are not ultimately obtained, 
provide the Veteran with the notice 
required by 38 C.F.R. § 3.159(e).   

3.  Inform the Veteran that Capitol Hill 
Hospital provided a negative response to 
the request for records in September 2008 
and that Montcrief Army Community Hospital 
was also unable to locate any medical 
records at the facility for the Veteran.  
Follow the procedures in 38 C.F.R. 
§ 3.159(e).
  
4.  After any further development deemed 
necessary, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the Veteran and her representative 
must be furnished a supplemental statement 
of the case, which addresses all evidence 
submitted since the last supplemental 
statement of the case, in accordance with 
38 C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




